139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry JACKSON, Plaintiff-Appellant,v.TEXAS DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES,Defendant-Appellee.
No. 97-55949.D.C. No. CV-96-04827-WDK.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California, William D. Keller, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Terry Jackson appeals pro se the district court's dismissal for lack of subject matter jurisdiction of his petition seeking to regain custody of his minor daughter.  We affirm for the reasons stated in the magistrate judge's amended report and recommendation, which the district court adopted in full.  See Ankenbrandt v. Richards, 504 U.S. 689, 704, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992) (domestic relations exception to federal jurisdiction divests federal courts of the power to issue child custody decrees);  Thompson v. Thompson, 484 U.S. 174, 187, 108 S.Ct. 513, 98 L.Ed.2d 512 (1988) (the Parental Kidnapping Prevention Act (28 U.S.C. § 1738A) does not create a private right of action in federal court).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3